Citation Nr: 0829064	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial level of special monthly 
compensation (SMC) based on the need for special aid and 
attendance or a higher level of care under 38 U.S.C.A. § 1114 
(r)(1)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from November 1940 to 
September 1945, and from November 1945 to November 1960.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that, in part, granted the appellant's claim of 
entitlement to special monthly compensation (SMC).  The 
appellant is appealing the initial level of compensation that 
was assigned after special monthly compensation was granted.  
As such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.

In his July 2005 VA Form 9, the appellant requested a Travel 
Board hearing.  Prior to the assignment of a hearing date, 
the appellant cancelled his request for a Travel Board 
hearing via a written statement from his representative dated 
in August 2008.  Accordingly, his hearing request has 
effectively been withdrawn.  38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's service-connected disabilities include 
loss of use of both lower extremities due to degenerative 
arthritis of the knees and hips, rated as 100 percent 
disabling; degenerative arthritis of the lumbosacral spine, 
rated as 40 percent disabling; angioneurotic edema, rated as 
40 percent disabling; degenerative arthritis of the cervical 
spine, rated as 30 percent disabling; and degenerative 
arthritis of the dorsal spine, rated as 10 percent disabling.

2.  The appellant has been granted SMC based on the loss of 
use of both lower extremities with additional disabilities 
independently ratable at 50 percent or more.

3.  The appellant has not suffered the anatomic loss of any 
extremity or the anatomic loss of either eye.

4.  The appellant is not service-connected for hearing loss 
or for any loss of visual acuity or for any upper extremity 
disorder.

5.  Personal health care services are not provided to the 
appellant on a daily basis in his home by a person who is 
licensed to provide such services or by a person who provides 
such services under the regular supervision of a licensed 
health care professional.

6.  The appellant's incontinence is not due to any service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial higher level 
of special monthly compensation have not been met.  
38 U.S.C.A. §§ 1114(k) - (r), 1502, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 
(2007).

2.  The criteria for an initial higher rate of SMC by reason 
of the need for the higher level of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(1) or (2) 
have not been met.  38 U.S.C.A. §§ 1114(k) - (r), 1502, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The RO sent the appellant a letter, in June 
2005, that outlined the medical findings needed for higher 
levels of SMC.

For claims, such as in the instant case, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

The appellant's increased level of SMC claim arises from his 
disagreement with the assignment of the initial level of 
compensation following the grant of SMC.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the SMC initial rating claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c), (d).  Here, VA obtained and reviewed the 
appellant's VA medical treatment records.  The appellant was 
afforded VA medical examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  In a written 
statement submitted in October 2006, the appellant stated 
that he had no further evidence to submit.  He also cancelled 
his request for a Travel Board hearing.  Therefore, there is 
no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in a letter sent in October 2006.

All relevant facts with respect to the SMC claim addressed in 
the decision below have been properly developed.  The 
appellant was also provided with notice as to the clinical 
findings needed for higher SMC evaluation, as well as the 
assistance VA would provide.  Proceeding with this matter in 
its current procedural posture would not therefore inure to 
the appellant's prejudice.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Currently, the appellant's service-connected disabilities 
include loss of use of both lower extremities due to 
degenerative arthritis of the knees and hips, rated as 100 
percent disabling; degenerative arthritis of the lumbosacral 
spine, rated as 40 percent disabling; angioneurotic edema, 
rated as 40 percent disabling; degenerative arthritis of the 
cervical spine, rated as 30 percent disabling; and 
degenerative arthritis of the dorsal spine, rated as 10 
percent disabling.  No other condition has been service-
connected.

Review of the appellant's VA outpatient treatment records 
dated between April 2000 and August 2006 reveals that the 
appellant reported that he had gone blind in one eye in July 
2006.  A March 2006 social work consult note states that the 
appellant reported being able to ambulate, although he was 
fearful of falling.  He was using a motorized scooter to get 
around.  He was interested in getting home health care 
services as he preferred to remain in his home versus moving 
to an assisted living facility.  

The appellant underwent a VA aid and attendance examination 
in December 2005.  The examiner noted that the appellant was 
assisted by a friend in his basic activities of daily living 
such as dressing, bathing, transfer and walking.  The 
examiner stated that the appellant was not permanently 
bedridden or blind.  The examiner also stated that the 
appellant was capable of managing his own financial matters.  
The examiner further stated that the appellant was unable to 
protect himself from the ordinary hazards and dangers of his 
daily environment and that he needed an attendant at all 
times.  The appellant's friend (attendant) was described as 
pushing the appellant in a wheelchair when he had to leave 
the premises of his home.  The examiner indicated that the 
appellant was unable to accomplish any change in position 
without an attendant.

The appellant underwent a VA joints examination in January 
2006.  The examiner noted that the appellant had complete 
loss of his lower extremities for ambulatory purposes.  The 
appellant demonstrated a 50 percent loss of motion and 
strength in his shoulders.  The appellant exhibited 20 
degrees of flexion of the lumbar spine.  He was unable to 
stand and he had no reflex, sensory or motor defects in his 
lower extremities.  The examiner rendered a diagnosis of 
multiple joint degenerative arthritis affecting ambulation 
and restricting activity level.

The evidence of record includes a statement from the 
appellant's friend/attendant dated in March 2003.  She said 
that she had provided assistance to the appellant on a daily 
basis for his activities of daily living, including shopping, 
cooking, transportation to medical treatment, bathing, 
dressing and transfers.  She did not state that she was 
licensed by the state or any other governmental agency.  

The evidence of record also includes a VA Form 21-2680 
authored by one of the appellant's treating physicians; the 
form is dated in February 2003.  This doctor stated that the 
appellant had fecal incontinence due to radiation proctitis 
following treatment for prostate cancer.  This doctor had 
previously filled out a VA Form 21-2680 that was received by 
the RO in November 2001.

The appellant was awarded SMC benefits of aid and attendance 
in a rating decision issued in August 2003; the award was 
effective from November 19, 2001, the date of the receipt by 
the RO of the VA Form 21-2680 filled out by the appellant's 
treating physician.  Subsequently, in a rating decision 
issued in March 2006, the appellant's lower extremity 
arthritis rating was increased to 100 percent based on loss 
of use and he was found to be entitled to a higher level of 
SMC based on the loss of use of both lower extremities along 
with additional service-connected disabilities independently 
ratable at 50 percent or more.  Review of the claims file 
reveals that the appellant has been paid at the SMC rate at 
the M 1/2 level since December 2001.

Special monthly compensation under 38 U.S.C.A. § 1114(l) is 
payable for, inter alia, anatomical loss or loss of use of 
both feet, or being so helpless as to be in need of the 
regular aid and attendance of another person.

The term "loss of use" of a foot is defined by 38 C.F.R. 
§ 3.350(a)(2) and 38 C.F.R. § 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

As set forth under 38 U.S.C.A. § 1114(m), special monthly 
compensation is warranted if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prosthesis in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prosthesis in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance. 

38 U.S.C.A. § 1114(n) provides special monthly compensable 
where the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both arms at levels, or with complications, preventing 
natural elbow action with prosthesis in place, has suffered 
the anatomical loss of both legs so near the hip as to 
prevent the use of prosthetic appliances, or has suffered the 
anatomical loss of one arm and one leg so near the shoulder 
and hip as to prevent the use of prosthetic appliances, or 
has suffered the anatomical loss of both eyes, or has 
suffered blindness without light perception in both eyes.

Under 38 U.S.C.A. § 1114(o), special monthly compensable is 
warranted where the veteran, as the result of service- 
connected disability, has suffered disability under 
conditions which would entitle such veteran to two or more of 
the rates provided in one or more subsections (l) through 
(n), no condition being considered twice in the 
determination, or if the veteran has suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 60 percent or more 
disabling and the veteran has also suffered service-connected 
total blindness with 5/200 visual acuity or less, or if the 
veteran has suffered service-connected total deafness in one 
ear or bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at 40 
percent or more disabling and the veteran has also suffered 
service-connected blindness having only light perception or 
less, or if the veteran has suffered the anatomical loss of 
both arms so near the shoulder as to prevent the use of 
prosthetic appliances.

As set forth under 38 U.S.C.A. § 1114(p), in the event that 
the veteran's service-connected disabilities exceed the 
requirements for any of the prescribed rates, the next-higher 
or an intermediate rate may be allowed.  In the event that 
the veteran has suffered service-connected blindness with 
5/200 visual acuity or less and (1) has also suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 30 percent or 
more disabling, the next-higher rate shall be allowed, or (2) 
has also suffered service-connected total deafness in one ear 
or service-connected anatomical loss or loss of use of one 
hand or one foot, the next intermediate rate shall be 
allowed.  In the event that the veteran has suffered service-
connected blindness, having only light perception or less, 
and has also suffered bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 10 or 20 percent disabling, the next intermediate 
rate shall be allowed.  In the event the veteran has suffered 
the anatomical loss or loss of use of, or a combination of 
anatomical loss and loss of use, of three extremities, the 
next higher rate or intermediate rate is for application.

38 U.S.C.A. § 1114(r), authorizes additional compensation 
where any veteran, otherwise entitled to compensation 
authorized under subsection (o), at the maximum rate 
authorized under subsection (p), or at the intermediate rate 
authorized between the rates found in subsections (n) and (o) 
is also entitled to compensation at the rate authorized under 
subsection (k), if such veteran is in need of regular aid and 
attendance.

38 U.S.C.A. § 1114(s) applies in the cases of housebound 
veterans and is not applicable in the instant case.

It is further noted that, under 38 C.F.R. § 3.350(f)(4), in 
addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next-higher 
rate provisions set forth under 38 U.S.C.A. § 1114(p), 
additional single permanent disability or combinations of 
permanent disabilities independently ratable at 100 percent 
apart from any consideration of individual unemployability 
will afford entitlement to the next-higher intermediate rate, 
or if already entitled to the next-higher intermediate rate, 
then to the next-higher statutory rate under 38 U.S.C.A. 
§ 1114, but not above the (o) rate.  The disability or 
disabilities independently ratable at 100 percent or more 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C.A. § 1114(l) through 
(n) or the intermediate rate provisions of 38 U.S.C.A. 
§ 1114(o).

Similarly, 38 C.F.R. § 3.350(f)(3) provides that, in addition 
to the statutory rates payable under 38 U.S.C.A. § 1114(l) 
through (n) and the intermediate or next-higher rate 
provisions set forth under 38 U.S.C.A. § 1114(p), additional 
single permanent disability or combinations of permanent 
disabilities independently ratable at 50 percent or more will 
afford entitlement to the next-higher intermediate rate, or 
if already entitled to the next-higher intermediate rate, 
then to the next-higher statutory rate under 38 U.S.C.A. 
§ 1114, but not above the (o) rate.  The disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions of38 U.S.C.A. § 1114(o).  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  The fact, however, that two separate and 
distinct entitling disabilities, such as loss of use of both 
feet, result from a common etiological agent will not 
preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(r)(1) is payable where a veteran is otherwise entitled 
to compensation under 38 U.S.C.A. § 1114(o) at the maximum 
rate, and is in need of regular aid and attendance.  
38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(1).

The regular level aid and attendance allowance is payable 
whether or not the need for regular aid and attendance was a 
partial basis for entitlement to the maximum rate under 
38 U.S.C.A. § 1114 (o) or (p), or was based on an independent 
factual determination.  38 C.F.R. § 3.350(h).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to a variety of conditions, including inability of 
claimant to dress or undress himself/herself, and inability 
to attend to the wants of nature.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his/her condition as a whole.  
It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  38 C.F.R. § 3.352. 

As noted above, the appellant is currently in receipt of 
special monthly compensation based on the loss of use of both 
lower extremities due to degenerative arthritis of the knees 
and hips, and his various other service-connected 
disabilities, at a rate greater than that for regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)  
In order to warrant additional special monthly compensation 
based on the need for the regular aid and attendance of 
another person, it must be demonstrated that, due exclusively 
to service-connected disability other than the appellant's 
hips and knees, he is in need of regular aid and attendance.  
See 38 U.S.C.A. § 1114(o)(r)(1).

Entitlement to benefits provided by 38 U.S.C.A. § 1114(o) is 
met when there is paraplegia of both lower extremities 
together with the loss of anal and bladder sphincter control.  
38 C.F.R. § 3.350(e)(2).  The evidence of record reveals 
that, in addition to the appellant's various service-
connected disabilities, he currently suffers from various 
residuals of cancer of the prostate.  More specifically, the 
appellant experiences incontinence as the result of radiation 
treatment for prostate cancer.  Thus, the appellant has not 
met the requirements of 38 C.F.R. § 3.350(e)(2).  

The appellant has also experienced loss of vision.  
Unfortunately, the appellant's prostate cancer and vision 
loss represent nonservice-connected disabilities which may 
not be considered in his current claim for additional special 
monthly compensation.  Other nonservice-connected 
disabilities which may not be considered consist of allergic 
rhinitis, right shoulder osteoarthritis, hypertension and 
coronary artery disease.

The Board has taken into consideration the appellant's 
contentions regarding his need for additional special monthly 
compensation.  However, based on the evidence of record, it 
is clear that, after discounting the appellant's loss of use 
of both lower extremities due to arthritis of the knees and 
hips, his other service-connected disabilities, in and of 
themselves, do not require the regular aid and attendance of 
another person.  Accordingly, his claim for additional 
special monthly compensation on that basis must be denied. 

The appellant maintains that entitlement to additional SMC is 
warranted because he requires a higher level of skilled care.  
The basic criteria for the higher level of aid and attendance 
allowance is specified in 38 C.F.R. § 3.352(b)(1).  A veteran 
is entitled to the higher level aid and attendance allowance 
authorized by 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h), in 
lieu of the regular aid and attendance allowance when all of 
the following conditions are met: (i) the veteran is entitled 
to the compensation authorized under 38 U.S.C.A. § 1114(o), 
or the maximum rate of compensation authorized under 
38 U.S.C.A. § 1114(p); (ii) the veteran meets the 
requirements of entitlement to the regular aid and attendance 
allowance, and (iii) the veteran needs a "higher level of 
care" than is required to establish entitlement to the 
regular aid and attendance allowance, and in the absence of 
the provision of such higher level of care the veteran would 
require hospitalization, nursing home care, or other 
residential institutional care. 

Thus, a veteran is entitled to special monthly compensation, 
above the rate provided by 38 U.S.C.A. § 1114(r)(1) when, in 
addition to the need for regular aid and attendance, he or 
she is in need of a higher level of care.  VA regulations 
provide examples of what services constitute "personal 
health-care services," and define the classes of persons who 
may provide such services.  The provisions of 38 C.F.R. 
§ 3.352(b) are as follows:

Need for a higher level of care shall be 
considered to be need for personal 
health-care services provided on a daily 
basis in the veteran's home by a person 
who is licensed to provide such services 
or who provides such services under the 
regular supervision of a licensed health-
care professional.  Personal health-care 
services include (but are not limited to) 
such services as physical therapy, 
administration of injections, placement 
of indwelling catheters, and the changing 
of sterile dressings, or like functions 
which require professional health-care 
training or the regular supervision of a 
trained health-care professional to 
perform.  A licensed health-care 
professional includes (but is not limited 
to) a doctor of medicine or osteopathy, a 
registered nurse, a licensed practical 
nurse, or a physical therapist licensed 
to practice by a State or political 
subdivision thereof. 

38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-
care professional," as used in paragraph (b)(2) of this 
section, means that an unlicensed person performing personal 
health-care services is following a regimen of personal 
health-care services prescribed by a health-care 
professional, and that the health- care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b)(3).  A person performing 
personal health-care services who is a relative or other 
member of the veteran's household is not exempted from the 
requirement that he or she be a licensed health-care 
professional or be providing such care under the regular 
supervision of a licensed health-care professional.  
38 C.F.R. § 3.352(b)(4) 

Health care services that would qualify the veteran for the 
higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2), include, but are not limited to, 
such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health care training or the regular 
supervision of a trained health care professional to perform.  
38 C.F.R. § 3.352(b)(2).  There is nothing in the medical 
records to show that the appellant required the 
administration of injections or a catheter.  There is no 
evidence that any licensed health care worker made home 
health visits for any purpose.  There is no evidence that any 
required daily assistance performed by the appellant's friend 
was provided under the supervision of a licensed health care 
professional.  

Even assuming that the appellant requires a higher level of 
care as defined in 38 C.F.R. § 3.352(b)(2), and meets this 
requirement, as well as the requirement for the need of 
regular aid and attendance, these are only two the three 
requirements listed for a higher evaluation under38 C.F.R. 
§ 3.352(b)(1).  The appellant must also be entitled to the 
higher special monthly compensation authorized under 
38 U.S.C.A. § 1114(o), or the maximum rate of compensation 
authorized under 38 U.S.C.A. § 1114(p).  The appellant, as 
discussed above, does not meet the threshold requirements for 
attaining these levels.  Furthermore, blindness due to 
service or a service-connected disability, is not shown or 
alleged. 

It is pertinent to note that the provisions regarding the 
basic criteria for a higher level aid and attendance 
allowance are to be strictly construed.  This higher level 
allowance is to be granted only when the veteran's need is 
clearly established, and the amount of services required by 
the veteran on a daily basis is substantial.  38 C.F.R. 
§ 3.352(b)(5).  

The competent medical evidence of record shows that the 
appellant's service-connected disabilities establish a 
factual need for the regular aid and attendance of another 
person based on the loss of use of the lower extremities 
combined with additional independent disability ratable at 50 
percent or more.  However, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
a finding that the appellant is in need of a higher level of 
care, provided on a daily basis by a person who is licensed 
to provide such services, or who provides such services under 
the regular supervision of a licensed health care 
professional.  38 U.S.C.A. §1114(r)(2); 38 C.F.R. § 3.352.  
Accordingly, a higher level of SMC based on the need for 
special aid and attendance or a higher level of care under 
38 U.S.C.A. § 1114(r)(1) (2) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to a higher level of SMC based on the need for 
special aid and attendance or a higher level of care under 
38 U.S.C.A. § 1114 (r)(1)(2), is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


